Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the response filed 4/12/2022, wherein claims 1, 3-11 are pending and claims 3,4, and 11 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (U.S. 20110231978) in view of Stoneham (U.S. 20110179547) in view of Royal (U.S. Patent No. 5208918) in view of Katz (U.S. Patent No. 1812791) in view of Jennings (U.S. Patent No. 6230329) in view of Metcalf (U.S. Patent No. 5369804) and further in view of Hochman (U.S. Patent No. 5418978).

Regarding claim 1, Reid teaches a washable garment  (figs. 1,2)(claim 8) for covering the torso of a wearer that provides a caregiver assistance in care of the wearer by preventing unassisted removal, resisting unassisted internal access by a wearer (abstract), providing secure retention of hygiene accessories (hygiene accessories (such as a diaper and/or related accessories) can be retained within the garment), and facilitating caregiver physical assistance to the wearer( a care giver can grip the garment so as to facilitate physical assistance to the wearer), the garment comprising: a) a front torso covering panel (front, fig. 1), the front torso panel providing a continuous, fabric piece (fig. 1, claim 8) dimensioned with a select length (from neck opening to bottom edge of leg opening) to cover the entire front torso having a shoulder covering portion (fig. 1), a first and second side edges (left and right side edges, fig. 1), a lower groin/buttocks edge (inseam edge, fig. 1), a stretch minimized neck opening portion (neck opening, fig. 1) formed in the shoulder covering portion (fig. 1), a pair of stretch minimized side arm opening portions (at ends of sleeves, fig. 1) and a pair of stretch minimized leg opening portions (at ends of legs, fig. 1) (para. 6) said front panel defining an exteriorly facing surface (exterior of front, fig. 1) and an interiorly facing surface (interior of front); b) a rear torso covering panel (back, fig. 2), said rear torso dimensioned generally to correspond to the front torso covering panel defining said select length (figs. 1,2), and having a shoulder covering portion (fig. 2), first and second side edges (left and right side edges, fig. 2), a lower groin/buttocks edge (inseam edge, fig. 2), a stretch minimized neck opening (neck opening, fig. 2) portion formed in the shoulder covering portion (fig. 2), a pair of stretch minimized side arm opening portions (at ends of sleeves, fig. 2), and a pair of stretch minimized leg openings (at ends of legs, fig. 2)(para. 6), said rear torso covering panel further including a centrally located, longitudinally extending, closable access slot (where zipper extends, fig. 2) extending from the neck opening portion of a length less than the selected length (does not extend all the way to bottom of the leg opening, fig. 2); c) an operable closing device (zipper) associated and substantially coextensive with the access slot (para. 6); 

but doesn’t specifically teach the neck opening portions being non-stretchable, side arm opening portions being non-stretchable, and leg opening portions being non-stretchable,d) an upper seam joining the shoulder covering portion of the front torso covering portion to the shoulder covering portion of the rear torso covering portion; e) a lower seam joining the lower groin/buttocks edge of the front torso covering portion to lower groin/buttocks edge of the rear torso covering portion; f) a pair of side seams joining said front torso covering portion to said rear torso covering portion extending from non-stretchable arm opening portions to the non- stretchable leg opening portions; and fails to teach g) an integral handle sewn into and disposed along each of the side seams between the arm opening portion and the leg opening, the handle being dimensioned to permit caregiver assistive manipulation to the wearer; and h) at least one openable hygiene adjunct storage pocket formed on the interiorly facing surface of the front torso covering panel accessible to a caregiver but not accessible by the wearer without caregiver assistance.
Stoneham teaches a similar garment (figs. 1,2) including seams and/or edge treatments that include stretch preventing stitching or non-stretch tape to prevent stretch thereby preventing the wearer from removing the garment (paras. 19,20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the stretch minimized neck opening portions, side arm opening portions, and leg opening portions of Reid non-stretchable in view of Stoneham in order to further prevent the wearer from removing the garment (paras. 19,20 of Stoneham).
The Reid/Stoneham combined reference doesn’t specifically teach an upper seam joining the shoulder covering portion of the front torso covering portion to the shoulder covering portion of the rear torso covering portion; e) a lower seam joining the lower groin/buttocks edge of the front torso covering portion to lower groin/buttocks edge of the rear torso covering portion; f) a pair of side seams joining said front torso covering portion to said rear torso covering portion extending from non-stretchable arm opening portions to the non- stretchable leg opening portions; and fails to teach g) an integral handle sewn into and disposed along each of the side seams between the arm opening portion and the leg opening, the handle being dimensioned to permit caregiver assistive manipulation to the wearer; and h) at least one openable hygiene adjunct storage pocket formed on the interiorly facing surface of the front torso covering panel accessible to a caregiver but not accessible by the wearer without caregiver assistance.
 Royal  teaches a similar garment (figs. 1,2) having an upper seam joining the shoulder covering portion of the front torso covering portion to the shoulder covering portion of the rear torso covering portion (col. 3, lines 3-12, figs. 1,2), and a pair of side seams joining said front torso covering portion to said rear torso covering portion extending from  arm opening portions (ends of sleeves) to leg opening portions (ends of legs) (col. 3, lines 3-12, figs. 1,2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the Reid/Stoneham combined reference with an upper seam joining the shoulder covering portion of the front torso covering portion to the shoulder covering portion of the rear torso covering portion and a pair of side seams joining said front torso covering portion to said rear torso covering portion extending from non-stretchable arm opening portions to the non- stretchable leg opening portions in view of Royal in order to yield predictable results of  attaching the front panel  to the rear panel of the garment at the shoulders and sides.

The Reid/Stoneham/Royal combined reference doesn’t specifically teach a lower stitched seam joining the lower groin/buttocks edge of the front torso covering portion to lower groin/buttocks edge of the rear torso covering portion; an integral handle sewn into and disposed along each of the side seams between the arm opening portion and the leg opening, the handle being dimensioned to permit caregiver assistive manipulation to the wearer; and h) at least one openable hygiene adjunct storage pocket formed on the interiorly facing surface of the front torso covering panel.
Katz teaches a similar garment (figs. 1,2) having a lower stitched seam joining the lower groin/buttocks edge (18,19)  of the front torso covering portion to lower groin/buttocks edge (46) of the rear torso covering portion (pg. 2, lines 97-108).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the Reid/Stoneham/Royal combined reference with a lower stitched seam joining the lower groin/buttocks edge of the front torso covering portion to lower groin/buttocks edge of the rear torso covering portion in view of Katz in order to yield predictable results of  attaching the front panel  to the rear panel of the garment at the lower groin/buttocks edge.
The Reid/Stoneham/Royal/Katz combined reference fails to teach an integral handle sewn into and disposed along each of the side seams between the arm opening portion and the leg opening, the handle being dimensioned to permit caregiver assistive manipulation to the wearer; and h) at least one openable hygiene adjunct storage pocket formed on the interiorly facing surface of the front torso covering panel.
Jennings teaches a similar garment (10) including an integral handle (44) disposed along each of the sides of the garment between the arm opening portion (26) and the leg opening (30 or 32) (figs. 1,3,4) (col. 4, lines 13-27), the handle being dimensioned to permit caregiver assistive manipulation to the wearer (col. 4, lines 13-17). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided an integral handle disposed along each of the side seams of the Reid/Stoneham/Royal/Katz combined reference between the arm opening portion and the leg opening, the handle being dimensioned to permit caregiver assistive manipulation to the wearer in view of Jennings in order to provide convenient points for grasping by a caregiver to assist in shifting or moving the wearer (col. 4, lines 14-17).
While Jennings provides that the handles are suitably fixed to the garment (col. 4, lines 14-17), the Reid/Stoneham/Royal/Katz/Jennings combined reference doesn’t specifically teach the handles being sewn into each of the side seams.
Metcalf teaches a similar garment (16) (fig. 1) having a handle (36) sewn into a garment seam (fig. 7)  to provide additional strength (col. 3, lines 11-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have sewn the handles of the Reid/Stoneham/Royal/Katz/Jennings combined reference into each of the side seams in view of Metcalf in order to provide additional strength (col. 3, lines 11-16 of Metcalf) and to provide ease of manufacturing.
The Reid/Stoneham/Royal/Katz/Jennings/Metcalf combined reference fails to teach at least one openable hygiene adjunct storage pocket formed on the interiorly facing surface of the front torso covering panel.
Hochman teaches a similar garment (figs. 1,2) having at least one openable hygiene adjunct storage pocket (13,14) formed on the interiorly facing surface of the front torso covering panel (2) (col. 3, lines 23-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added at least one openable hygiene adjunct storage pocket formed on the interiorly facing surface of the front torso covering panel of the Reid/Stoneham/Royal/Katz/Jennings/Metcalf combined reference in view of Hochman in order to receive straps to be used in the event the patient needs to wear a diaper and/or to hold other accessories such as toilet tissues or medication (col. 3, lines 23-40 of Hochman).
Regarding claim 8, Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference further teaches the pocket (13,14) is disposed horizontally (fig. 1 of Hochman) and accessible to a caregiver through the longitudinal access slot (the caregiver can unzip the garment and access the pocket through the longitudinal access slot).
Regarding claim 10, the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference further teaches the seams are sewn together with stitching (col. 3, lines 3-12 of Royal, pg. 2, lines 97-108 of Katz).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (U.S. 20110231978) in view of Stoneham (U.S. 20110179547) in view of Royal (U.S. Patent No. 5208918) in view of Katz (U.S. Patent No. 1812791) in view of Jennings (U.S. Patent No. 6230329) in view of Metcalf (U.S. Patent No. 5369804) in view of Hochman (U.S. Patent No. 5418978) and further in view of Yoo (U.S. 20040154076).
Regarding claim 5, the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference fails to teach a zippered storage pocket closure.
Yoo teaches a garment having a pocket (106) on an interior surface (para. 52,fig. 2), wherein the pocket is closed by a zipper storage pocket closure (108, para. 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a zipper storage pocket closure to the pocket of the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference in view of Yoo in order to facilitate secure storage of items in the pocket (para. 52 of Yoo).
Regarding claim 6, the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference fails to teach a waterproof storage pocket liner.
Yoo teaches a garment (100) having a pocket (106) on an interior surface (para. 52,fig. 2), wherein the liner and inner pocket can each comprise a waterproof breathable material to protect the items stored from the elements (paras. 52-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the pocket of the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference so as to have a waterproof storage pocket liner in view of Yoo in order to protect the items stored from the elements (para. 54 of Yoo).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (U.S. 20110231978) in view of Stoneham (U.S. 20110179547) in view of Royal (U.S. Patent No. 5208918) in view of Katz (U.S. Patent No. 1812791) in view of Jennings (U.S. Patent No. 6230329) in view of Metcalf (U.S. Patent No. 5369804)  in view of Hochman (U.S. Patent No. 5418978) and further in view of Oprandi et al. (U.S. 20120090072).
Regarding claim 6, the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference fails to teach a waterproof storage pocket liner.
Oprandi teaches a garment (20) having a pocket (30) on an interior surface (para. 33, figs. 1,2), wherein the pocket chamber is lined with waterproof material (claim 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the pocket of the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference so as to have a waterproof storage pocket liner in view of Oprandi in order to protect the items stored from exterior elements and to protect any wet items placed in the pocket from leaking onto the wearer (claim 5 of Oprandi).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (U.S. 20110231978) in view of Stoneham (U.S. 20110179547) in view of Royal (U.S. Patent No. 5208918) in view of Katz (U.S. Patent No. 1812791) in view of Jennings (U.S. Patent No. 6230329) in view of Metcalf (U.S. Patent No. 5369804)  in view of Hochman (U.S. Patent No. 5418978) and further in view of Kirwan et al. (U.S. 20160088886).

Regarding claim 7, the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference fails to teach a fabric possessing a moisture wicking properties.
Kirwan teaches a garment (fig. 1) comprising fabric possessing a moisture wicking properties (para. 53) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the garment of the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference out of fabric possessing a moisture wicking properties in view of Kirwan in order to suit the wearer’s needs (para. 53) and increase wearer comfort.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (U.S. 20110231978) in view of Stoneham (U.S. 20110179547) in view of Royal (U.S. Patent No. 5208918) in view of Katz (U.S. Patent No. 1812791) in view of in view of Jennings (U.S. Patent No. 6230329) in view of Metcalf (U.S. Patent No. 5369804)  in view of Hochman (U.S. Patent No. 5418978) and further in view of Cienski (U.S. 20100215889).

Regarding claim 9, the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference fails to teach a water resistant covering to prevent moisture migration through the upper seam, lower seam, and side seams.
Cienski further teaches waterproof textiles (110A,B) connected together by a seam and a water resistant covering (124) preventing moisture migration through a seam (paras. 29-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the garment of the combined reference out of waterproof textiles and to have  provided a water resistant covering to prevent moisture migration through the upper seam, lower seam, and side seams of the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference in view of Cienski in order to keep the wearer dry from external elements.
Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered.
Regarding applicant’s argument that the pocket of Hochman does not meet the structural or functional limitations of the claimed interior openable hygiene adjunct pocket, the examiner contends that Hochman teaches a similar garment (figs. 1,2) having at least one openable hygiene adjunct storage pocket (13,14) formed on the interiorly facing surface of the front torso covering panel (2) (col. 3, lines 23-40). Hochman further discloses that the pocket can be used to hold other accessories such as toilet tissues or medication (col. 3, lines 23-40 of Hochman).Therefore, Hochman teaches the interior openable hygiene adjunct pocket in as much is as claimed by the applicant.
Regarding applicant’s argument that no motivation is provided to achieve the claimed inventions by the combination, the examiner contends that the examiner provides motivation for combining each reference as outlined in the rejection above. 
Applicant’s remaining arguments have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Jennings (U.S. Patent No. 6230329) and Metcalf (U.S. Patent No. 5369804) are now used to teach the handles sewn into the side seams. Jennings ‘329 is a different reference than the Jennings reference used in the non-final rejection. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732   

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732